            Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 1 of 20



Brian S. King, #4610
Brent J. Newton, #6950
Nediha Hadzikadunic, #15851
BRIAN S. KING, P.C.
336 South 300 East, Suite 200
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com

Attorneys for Plaintiffs

                              THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


KURT M., individually and on behalf of J.M. a
minor,
                                                          COMPLAINT
                Plaintiffs,
                                                          Case Number 2:19-cv-00381 DAK
vs.

REGENCE BLUESHIELD of IDAHO,

                Defendant.


         Plaintiff Kurt M. (“Kurt”) individually and on behalf of J. M. (“J.”) a minor, through his

undersigned counsel, complains and alleges against Defendant Regence BlueShield of Idaho

(“Regence”) as follows:

                              PARTIES, JURISDICTION AND VENUE

      1. Kurt and J. are natural persons residing in Ada County, Idaho. Kurt is J.’s father.

      2. Regence is an independent licensee of the nationwide Blue Cross and Blue Shield

         network of providers, and was the insurer and claims administrator for the insurance plan

         (“the Plan”) providing coverage for Kurt and J. during the treatment at issue in this case.




                                                   1
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 2 of 20



3. The Plan is a fully-insured employee welfare benefits plan under 29 U.S.C. §1001 et.

   seq., the Employee Retirement Income Security Act of 1974 (“ERISA”). Kurt was a

   participant in the Plan and J. was a beneficiary of the Plan at all relevant times.

4. J. received medical care and treatment at Outback Therapeutic Expeditions (“Outback”)

   from May 8, 2015, to July 15, 2015, and Waypoint Academy (“Waypoint”) from July 16,

   2015, to July 29, 2016. These are treatment facilities located in Utah, which provide sub-

   acute inpatient treatment to adolescents with mental health, behavioral, and/or substance

   abuse problems.

5. Regence denied claims for payment of J.’s medical expenses in connection with his

   treatment at Outback and Waypoint. This lawsuit is brought to obtain the Court’s order

   requiring the Plan to reimburse Kurt for the medical expenses he has incurred and paid

   for J.’s treatment.

6. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

   §1331.

7. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

   ERISA’s nationwide service of process and venue provisions, because Regence does

   business in Utah, and the treatment at issue took place in Utah. Finally, in light of the

   sensitive nature of the medical treatment at issue, it is the Plaintiffs’ desire that the case

   be resolved in the State of Utah where it is more likely their privacy will be preserved.

8. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

   benefits due under the terms of the Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), for

   appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendant’s

   violation of the Mental Health Parity and Addiction Equity Act of 2008 ("MHPAEA"),




                                              2
      Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 3 of 20



   an award of prejudgment interest, and an award of attorney fees and costs pursuant to 29

   U.S.C. §1132(g).

                                BACKGROUND FACTS

                 J.’s Developmental History and Medical Background

9. When J. was a young child, he was easy going and made friends easily. In the first grade

   he was tested and was placed in the gifted program. J. was also very involved in athletics

   and enjoyed playing football and baseball.

10. J. was extremely manipulative and often pitted his father and mother against each other.

   J.’s parents separated while he was still in elementary school, which was a traumatic

   event for J. When J. was ten, he wrapped a computer cord around his neck and threatened

   to commit suicide. J. received a police escort to the emergency room and was admitted to

   the behavioral health unit for three nights. After this incident, J. became more subdued

   and he continued to struggle with depression.

11. In the seventh grade, J.’s grades began to slip and Kurt discovered that J. had been the

   target of serious bullying. On the recommendation of school personnel and J.’s therapist,

   J. was pulled from school. J. was then briefly homeschooled before he was transferred to

   a new middle school. J. became increasingly obsessed with video games around this time

   period and would isolate himself in his room playing obsessively. His habit eventually

   escalated to the point that he would even steal money from his parents to buy more

   games.

12. J. would go to his guidance counselor’s office and would spend the majority of his school

   day there, saying he was uncomfortable going to class. His counselor tried to encourage




                                             3
      Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 4 of 20



   J. to attend his classes, but he refused. J. told his counselor that he had thoughts of killing

   himself and he was again hospitalized, this time for a week.

13. Afterwards, J. returned to school, but had the same issues with anxiety, isolating, and

   school attendance. Kurt consulted with J.’s treatment team who recommended that he be

   sent to Outback.

                                             Outback

14. J. was admitted to Outback on May 8, 2015. Regence initially denied payment for J.’s

   treatment under code L55: “This is not a covered service. Refer to specific exclusion

   section in member’s benefit plan. You are responsible for these services.”

15. On July 11, 2017, Kurt submitted a level one appeal of the denial of J.’s treatment at

   Outback. Kurt argued that the terms of the Plan contained no exclusions for the outdoor

   behavioral health services J. received at Outback. He wrote that instead the Plan “covers

   both inpatient and outpatient mental health and chemical dependency services received

   from preferred, participating, and nonparticipating providers at all levels of care.”

16. He wrote that Outback met the Plan’s definition of a provider, and while it was not a

   traditional residential treatment program, it was instead a licensed outdoor behavioral

   health program which was still a covered service under the Plan. He asserted that

   Outback was duly licensed by the State of Utah to provide intermediate level outdoor

   youth treatment and that MHPAEA prohibited Regence from discriminating against a

   provider licensed by the state to provide a service that was covered under the Plan.

17. He contended that MHPAEA required Regence to provide coverage of its mental health

   services “at parity” with an analogous level of medical or surgical services. He wrote that

   because the Plan covered other intermediate level medical or surgical services such as




                                              4
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 5 of 20



   skilled nursing or rehabilitation facilities, MHPAEA compelled it to also offer coverage

   for the intermediate level mental health services provided at Outback.

18. He asked that Regence respond to each of the arguments that he had raised, and in the

   event that it maintained the denial that it tell him which of the specific Plan provisions it

   relied upon to come to the decision to deny care, and how it determined that coverage

   was not mandated under MHPAEA.

19. He asked that in the event that Regence maintained its denial that it provide him with a

   copy of all documents under which the Plan was operated, including all governing plan

   documents, the summary plan description, any insurance policies in place for the benefits

   he was seeking, any administrative service agreements that existed, the Plan’s mental

   health and substance abuse criteria, the Plan’s criteria for skilled nursing and

   rehabilitation facilities, any reports or opinions from any physician or other professional

   about the claim, and the names, qualifications, denial rates of all individuals who

   reviewed the claim or were consulted about the claim. (collectively the “Plan

   Documents”)

20. In a letter dated August 7, 2017, Regence upheld the denial of payment for J.’s treatment

   at Outback. The reviewer gave the following new justification for the denial:

           …Your contract excludes coverage for specific mental health conditions, and one
           of these excluded conditions is parent/child relational difficulties. Our review
           found [J.]’s treatment was for an excluded condition, and as a result, your appeal
           for coverage is denied. …

21. On October 3, 2017, Kurt submitted a level two appeal of the denial of J.’s treatment at

   Outback. He wrote that Regence had failed to take into account J.’s whole diagnoses

   when it came to the decision to deny care. He stated that J. suffered from multiple

   diagnosed disorders, but that Regence had denied payment based solely on Parent/Child



                                             5
           Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 6 of 20



         Relational Difficulties, one of J.’s secondary diagnoses, while ignoring his other mental

         health conditions.

    22. Kurt contended that Regence’s denial violated parity laws and reiterated that J.’s

         treatment at Outback was medically necessary and was required by MHPAEA.

    23. He wrote that J.’s medical records supported the fact that J.’s primary diagnoses were

         depression, anxiety, and an impulse control disorder. Kurt took issue with the shift in

         Regence’s denials in each of its letters and stated that it “comes across as a cynical

         maneuver to avoid your duty as a fiduciary.” Kurt asked Regence to clarify whether J.’s

         treatment was denied due to one of J.’s diagnoses or because the treatment at Outback

         was an excluded service. Kurt again requested to be provided with a copy of the Plan

         Documents.

    24. On November 1, 2017, Regence sent Kurt a letter upholding the denial of payment for

         J.’s treatment at Outback. The letter stated that the decision was made by a panel

         composed of “a Regence Medical Director who is Cardiologist [sic] and a an [sic]

         Administrative Representative who is a Supervisor of Member Services.” The letter gave

         the following justification for the denial:

                  …Before the Member Appeal Panel reviewed your appeal, it was sent for
                  specialty match review by a Physician Reviewer who specializes in Psychiatry,
                  who determined the condition for which [J.] received treatment from 5/8/15 to
                  7/15/15 is excluded from coverage based on the plan language.

                  However, after reviewing the complete appeal file, the Panel agreed that because
                  [J.] was treated for multiple conditions, the above exclusion should not be
                  applied.1 They consulted with another physician who specializes in Psychiatry,
                  Child & Adolescent, who confirmed that Outback Therapeutic Journeys is
                  licensed to provide outdoor youth treatment for youth clients age 13-17; they are
                  not licensed as a residential treatment facility, and as such, treatment from their
                  facility is excluded from coverage by the Plan.

1
 It appears that this statement is in reference to Regence’s August 7, 2017, denial letter for Kurt’s level one appeal.
These reviewers appear to have deemed Regence’s previous rationale for denial to be invalid.


                                                           6
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 7 of 20




           After considering all of the information sent in for review, our previous denial
           decisions, and the recommendations from the specialty matched physicians, the
           Panel determined that the appropriate denial is the exclusion of coverage for
           wilderness programs. Because of this denial reason, the medical necessity or
           appropriateness of this treatment was not considered with this appeal review.
           We recognize that the change in rationale for denial at the previous appeal level
           may have caused some confusion, but the original claims denial was correct. If
           you feel that change in rationale [sic] at the previous level did not provide you
           with an adequate opportunity to argue the appeal appropriately, the Panel would
           be willing to reopen this appeal to consider new information if you make that
           specific request. …

25. Regence provided a limited selection of some of the Plan Documents that Kurt requested

   such as the names and qualifications of its reviewers, but it did not respond to many of

   the points Kurt had raised in his earlier appeals, such as asking Regence how its decision

   was in compliance with MHPAEA and did not provide the other Plan Documents.

26. J.’s discharge summary from Outback stated in part:

           Following his placement at Outback Therapeutic Expeditions, it is strongly
           recommended that [J.] transition to a higher level of care and be enrolled in a
           structured residential placement. [J.] needs a 24-hour supervised, clinically
           structured milieu with both Psychiatric oversight and intensive clinical
           involvement. Without this high level of structure, [J.] is likely to return to
           previous patterns of depression, social isolation, anxiety and electronics abuse,
           ultimately putting his safety at risk.

                                            Waypoint

27. J. was admitted to Waypoint on July 16, 2015, directly following his treatment at

   Outback.

28. In a letter dated July 20, 2015, Regence denied payment for J.’s treatment at Waypoint.

   This letter, as well as all future denials, referred to Green Valley Academy instead of

   Waypoint. The letter listed the denial dates incorrectly and gave the following

   justification for the denial:




                                             7
      Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 8 of 20



           …Following a review of the information available, our physician advisor(s)
           determined that we are unable to authorize the above service(s) because we do not
           have the necessary clinical information to determine whether medical necessity
           was met. Coverage of treatment is authorized only for services documented to be
           medically necessary. As a result, payment is denied for services from July 17,
           2015 and forward. The criteria used in this decision: MCG, 19th edition:
           Residential Acute Behavioral Health Level of Care, Child or Adolescent, ORG:
           B-902-RES. …

29. On January 5, 2016, Kurt submitted a level one appeal of the denial of J.’s treatment at

   Waypoint. Kurt pointed out that while J. was admitted to Waypoint on July 16, 2015, the

   denial letter only denied treatment from July 17, 2015, forward. This date was listed in

   error, as Regence did not pay for or authorize any of J.’s treatment.

30. Kurt also took issue with the criteria Regence used to evaluate the medical necessity of

   J.’s treatment. He argued that not only had he not been provided with a copy of the acute

   criteria Regence used, but they were incorrectly applied to J.’s treatment, as it was

   inappropriate to use acute level criteria to evaluate treatment at a non-acute level of care.

31. Kurt included several letters of medical necessity as well as a copy of J.’s medical

   records with the appeal. In an undated letter Dr. Allyson Van Steenbergen M.D. wrote in

   part:

           [J. M.] is my pediatric patient. He has been diagnosed with major depressive
           disorder. He was admitted to an inpatient psychiatric unit in 2013 for suicidal
           ideation. He has received outpatient counseling from a number of different
           counselors over the past few years. He also was being treated with antidepressants
           by psychiatry. Despite this, he remained depressed, manipulative, suicidal, and
           refused to attend school. Because these treatment options failed, he was enrolled
           in Outback Therapeutic Expeditions. He attended this program from 5/8/2015
           until 7/15/2015. During this time he was diagnosed with chronic depression and
           anxiety to the point that it has affected his ability to attend to the tasks of daily
           living and to maintain relationships. It was their determination that he needed
           long term residential care.

           I feel it is in [J.]’s best interest to continue with residential treatment. I am very
           concerned that if he does not get the help he needs he will be a suicide risk. Boise,
           Idaho does not have any local programs that could help him or keep him safe. I



                                             8
  Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 9 of 20



       am optimistic that with the right program and good therapeutic support he could
       improve.

Educational and Therapeutic Consultant Douglas Bodin wrote in part in a letter dated

August 6, 2015:

       It is my recommendation that [J. M.] continue inpatient/residential treatment for
       anxiety and depression at Waypoint Academy, as I believe this offers the best
       opportunity for his ongoing clinical needs.

In a letter dated August 20, 2015, Jason Calder LMFT, CMHC, wrote in part:

       [J.]’s enrollment at Outback and his subsequent enrollment at Waypoint Academy
       became necessary because all other treatment options and levels of care that his
       family had tried in the past were unsuccessful in ameliorating [J.]’s symptoms. It
       became apparent that [J.] needed more consistent structure and a higher level of
       care.

       During the 68 days that [J.] attended Outback Therapeutic Expeditions he was
       thoroughly assessed and it was determined that he has struggled with protracted
       Depression and Anxiety for quite some time. These mental health disorders have
       debilitated [J.] to the extent that he was unable to fulfill tasks of daily living or
       maintain basic relationships. Though he made progress during his stay at Outback
       it was quite apparent that [J.] was in need of a longer-term, residential level of
       care. This recommendation thus led to his enrollment at Waypoint Academy.
       Again, it is this author’s professional opinion that a residential placement was
       necessary to give [J.] the therapeutic support he needed for long-term success.

In a letter dated September 1, 2015, Licensed Clinical Psychologist, Sheila Sturgeon

Freitas Ph.D. wrote in part:

       [J.]’s symptoms profoundly interfered with basic tasks of daily-life, his education,
       his friendships and his family life. Although a likeable and intellectually gifted
       child, [J.] was self-destructing in all possible ways. I saw [J.] a total of 12 times
       between the dates of December 2, 2014 and April 7, 2015. He remained in crisis
       much of the time. I would receive phone calls from his mother sitting in the car in
       front of the school with a child who was profoundly suicidal. He was always
       adamant that he had to go to the hospital rather than walk inside [his school].
       Outside of his experiences within the hospital, [J.] was unable to engage in any
       form of treatment. He had worked with numerous previous therapists, refusing
       treatment with all of them. It was obvious that a more intensive treatment program
       was what he needed (and was requesting for) and that this was a life-or-death
       situation. By all reports, [J.] has made progress in his treatment at Outback
       Therapeutic Expeditions, but still requires intensive therapeutic support for long-



                                         9
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 10 of 20



           term success. A residential setting that can concurrently supports [sic] his
           continued involvement in academics is medically necessary for [J.] to continue to
           make progress in his treatment.

32. Kurt argued that every medical professional that had worked directly with J. had

   recommended residential treatment as the most appropriate treatment modality to

   successfully resolve J.’s underlying behavioral and mental health issues. He asked that in

   the event that the denial was maintained that Regence disclose what deference, if any,

   was given to the opinions of these medical professionals and the medical record.

33. In a letter dated February 11, 2016, Regence upheld the denial of payment for J.’s

   treatment. The letter again listed the incorrect dates of service and gave the following

   justification for the denial:

       …After a doctor’s review, we cannot approve payment for all of the above service(s)
       because the information we have received shows it was not medically necessary
       because:

           •   you were not a danger to yourself or others
           •   your risk status was manageable,
           •   you did not require around-the-clock medical or nursing care, you could have
               been treated in a less intensive setting, such as an outpatient program.

       Your condition did not meet the criteria for coverage of a continued stay at the mental
       health residential level of care. Payment is denied for services from 7/17/15 forward.
       The criteria used in this decision: MCG, 19th edition: Residential Acute Behavioral
       Health Level of Care, Child or Adolescent…

34. The denial was signed by Medical Director Csaba Mera, the same person who signed the

   initial July 20, 2015, denial.

35. On June 21, 2016, Kurt submitted a level two appeal of the denial of J.’s treatment at

   Waypoint. Kurt argued that the denial rationales he had received had essentially the same

   reasoning, which was “[n]ot surprising, I suppose, since both were written by Dr. Mera.”

   He argued that Regence’s denial was not in accordance with ERISA guidelines and that




                                            10
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 11 of 20



   Regence had not addressed many of the arguments raised in his level one appeal,

   including what he described as the inappropriate use of acute care guidelines to evaluate

   the non-acute level of care J. was receiving.

36. Kurt questioned why Regence refused to utilize the correct criteria and why it continued

   to require acute symptomology such as “you were not a danger to yourself or others.” He

   wrote that he was having to reargue points such as Regence’s misapplication of acute

   criteria when he had already discussed these arguments thoroughly in his level one

   appeal, simply because Dr. Mera and Regence neglected, “to effectively and thoroughly

   read, process and understand [the level one appeal].” He wrote that Regence’s use of

   acute care guidelines to evaluate a non-acute service conflicted with generally accepted

   standards of medical practice.

37. Kurt argued that residential treatment was the appropriate level of care for J., that it was

   the level of care supported by his treatment team, and that J. met the Plan’s criteria for

   this level of care. He asserted that the care provided at Waypoint was congruent with

   industry standards such as those set by the American Academy of Child and Adolescent

   Psychiatry and was not custodial in nature.

38. In a letter dated July 27, 2016, Regence upheld the denial of payment for J.’s treatment.

   The reviewer gave the following justification for maintaining the denial:

           …According to the medial [sic] records received, as of July, [sic] 15, 2015, it is
           documented that [J.]’s condition (psychiatric and medically) is stabilized. This
           indicates that safe treatment could have been provided in a less restrictive setting
           with individual, group, family therapies and active psychiatric medical
           management. It is also documented that [J.] was considered sufficiently stable by
           the attending psychiatrist at the facility, to have required psychiatric visits only
           every 2-4 weeks and to not have any required psychotropic medicine changes
           throughout his stay. Therefore, [J.]’s condition did not meet the MCG guidelines
           for residential level of care.




                                             11
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 12 of 20



           Additionally, [J.] could have received intensive outpatient therapies over summer
           2015 prior to gradual re-integration into school that fall 2015, using established
           behavior protocols for students with prior school refusal anxiety if needed.

           Based on this information, we consider [J.]’s residential treatment after July 15,
           2015 and forward as not medically necessary. Medically necessary services are
           those that are in accordance with generally accepted standards of medical
           practice; clinically appropriate and effective for patient’s illness, injury or disease;
           and not primarily for convenience or more costly than any alternative services that
           will produce equivalent therapeutic or diagnostic results. Your contract excludes
           services that are deemed not medically necessary. As a result, the request to cover
           [J.]’s residential mental health services from July 17, 2015 forward is denied. …

39. In a letter dated November 10, 2016, Kurt requested that the denial of J.’s treatment be

   evaluated by an external review agency.

40. Kurt contended that Regence had not supplied him with information that it was required

   to provide under ERISA. He wrote that Regence’s determination that J. care was not

   medically necessary directly conflicted with the opinions of the medical professionals

   that had treated J. directly. Kurt reiterated that J.’s medical records showed that he was

   profoundly suicidal. He questioned how Regence determined how a condition of such

   severity could have been resolved on the day of J.’s admission to Waypoint.

41. He contended that Regence had attempted to minimize the severity of J.’s mental health

   conditions by classifying them simply as “school refusal anxiety.” He noted that J.’s

   symptoms were severe enough to require acute hospitalization. In addition, outpatient

   services had been attempted numerous times prior to J.’s admission to Waypoint, and it

   was only after these attempts at treatment at a lower level of care had failed that J. was

   admitted to residential treatment.

42. Kurt stated that the treatment team that had worked intimately with J. at Waypoint did not

   feel that he was ready for discharge until July 29, 2016.




                                             12
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 13 of 20



43. Although Kurt requested that his appeal be evaluated by an external review agency, in a

   letter dated January 3, 2017, Regence reviewed Kurt’s appeal using a panel of two of its

   employees. Regence’s letter continued to list the incorrect dates of service and continued

   to rely on acute criteria to evaluate J.’s non-acute residential treatment.

44. The panel members wrote that prior to its decision, the appeal had been sent out for

   specialty match review to physician reviewer Paul Hartman M.D. who stated that care

   should be denied because J. was not self-harming, was not suicidal or homicidal, was

   able to take care of his activities of daily living, had no substance abuse issues, and was

   medically stable. The reviewer has the same qualifications as the reviewer in the July 27,

   2016, letter, but as that reviewer is unnamed, it is unknown if they are the same

   individual.

45. The panel noted that J. had spent some time in a wilderness program prior to his

   treatment at Waypoint and that he had “no indication of acute anxiety or depression.”

   They wrote that there was no evidence that J.’s medications or dosage was changed in

   2015.

46. They quoted notes from October of 2015 which described J. as euthymic and then quoted

   from another note on December 7, 2015, that described him as stable, with a congruent

   affect, no suicidal or homicidal ideation, no psychosis, no medication change, eating and

   sleeping well, and again having a euthymic mood.

47. The letter stated: “The Panel determined that although [J.] may have been having some

   behavioral issues, they did not require 24 hour supervision by a clinician at the residential

   level of care. Therefore, his treatment from July 17, 2015 to July 29, 2016 was not

   medically necessary.”




                                             13
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 14 of 20



48. The letter further stated that although Dr. Mera’s name was on two denial letters, he was

   not the reviewing physician for either case. The letter did not discuss the other ways that

   Kurt had alleged his ERISA rights had been violated in his appeals. The letter informed

   Kurt that he had the right to request that his claim be evaluated by an external review

   agency.

49. On April 28, 2017, Kurt again requested that the denial of J.’s treatment be evaluated by

   an external review agency. He pointed out that his previous external review request had

   instead been evaluated internally by Regence. He wrote that he was concerned that

   Regence continued to use acute care criteria to evaluate J.’s treatment. He pointed out

   that residential treatment “always involves a subacute level of care,” and that admitting

   patients with acute symptomology into a sub-acute environment, “would be a gross

   violation of medical standards in mental health treatment,” and was not allowed or

   recommended by any valid psychiatric criteria.

50. He asserted that the weekly group note that Regence had selected was comprised of only

   three group sessions; he wrote that this was “hardly what I would deem a representative

   sample for gauging the mood and behaviors of any one individual,” and did not provide a

   sufficient basis for insights on which to base a denial of coverage for medical services.

   He argued that the medical record continued to demonstrate the medical necessity of J.’s

   treatment and those records chronicled his ongoing mental illnesses.

51. He took issue with Regence’s requirement that J.’s medications be constantly adjusted.

   He asked why a medication regimen would be changed after it was proven to be

   consistently effective and questioned whether Regence would have approved J.’s




                                            14
                Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 15 of 20



           treatment if his provider had changed or discontinued his medications even though it was

           not medically necessary to do so.

      52. He referred to the MCG criteria utilized by Regence as “on their face, inoperative and

           unsound,” and wrote that even under these criteria there was no mention of medication

           management requirements or specific timeframes regarding psychiatric appointments. He

           stated that it appeared that Regence’s reviewers were not using objective clinical

           standards to deny J.’s care, but instead relied on their own personal judgment.

      53. In a letter dated June 26, 2017, External Review Agency MCMC upheld the denial of

           payment for J.’s treatment at Waypoint. MCMC provided a brief summary of its

           determination to deny care. The summary again denied care for the incorrect dates of

           service. The summary gave the following justification for the denial:

                 Main conclusions:
                   • “No, [the health plan should not cover the requested health service.]”2
                   • “At the time of his admission to the residential program, the patient was an
                       ideal candidate for ongoing outpatient individual and family psychotherapy
                       with a competent child/adolescent therapist.”
                   • “There was no evidence of significant acting out behaviors. There was no
                       evidence that he could not, at that time, respond to outpatient treatment or
                       required a more intensive level of care.”

      54. The Plaintiffs exhausted their pre-litigation appeal obligations under the terms of the Plan

           and ERISA.

      55. The denial of benefits for J.’s treatment was a breach of contract and caused Kurt to incur

           medical expenses that should have been paid by the Plan in an amount totaling over

           $233,000.

           //

           //

2
    Bracketed text in original


                                                    15
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 16 of 20



                                 FIRST CAUSE OF ACTION

               (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

56. ERISA imposes higher-than-marketplace quality standards on insurers and plan

   administrators. It sets forth a special standard of care upon plan fiduciaries such as

   Regence, acting as agent of the Plan, to “discharge [its] duties in respect to claims

   processing solely in the interests of the participants and beneficiaries” of the Plan. 29

   U.S.C. §1104(a)(1).

57. ERISA also underscores the particular importance of accurate claims processing and

   evaluation by requiring that administrators provide a “full and fair review” of claim

   denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

   appeal process. 29 U.S.C. §1133(2).

58. Regence and the agents of the Plan breached their fiduciary duties to J. when they failed

   to comply with their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act

   solely in J.’s interest and for the exclusive purpose of providing benefits to ERISA

   participants and beneficiaries and to provide a full and fair review of J.’s claims.

59. The actions of Regence and the Plan in failing to provide coverage for J.’s medically

   necessary treatment are a violation of the terms of the Plan and its medical necessity

   criteria.

                              SECOND CAUSE OF ACTION

               (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

60. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

   beneficiaries as a requirement of both ERISA and MHPAEA.




                                            16
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 17 of 20



61. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

   coverage for treatment of mental health and substance use disorders than they provide for

   treatment of medical/surgical disorders.

62. Specifically, MHPAEA prohibits ERISA plans from imposing treatment limitations on

   mental health or substance use disorder benefits that are more restrictive than the

   predominant treatment limitations applied to substantially all medical and surgical

   benefits and also makes illegal separate treatment limitations that are applicable only with

   respect to mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

63. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

   limited to, medical management standards limiting or excluding benefits based on

   medical necessity, restrictions based on geographic location, facility type, provider

   specialty, and other criteria that limit the scope or duration of benefits for mental health

   or substance use disorder treatment. 29 C.F.R. §2590.712(c)(4)(ii)(A) and (H).

64. Specifically, the Plan’s medical necessity criteria for intermediate level mental health

   treatment benefits are more stringent or restrictive than the medical necessity criteria

   applied to intermediate level medical or surgical benefits.

65. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

   benefits the Plan excluded for J.’s treatment include sub-acute inpatient treatment settings

   such as skilled nursing facilities, inpatient hospice care, and rehabilitation facilities. For

   none of these types of treatment does Regence exclude or restrict coverage of

   medical/surgical conditions based on medical necessity, geographic location, facility

   type, provider specialty, or other criteria in the manner Regence excluded coverage of

   treatment for J. at Outback and Waypoint.




                                              17
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 18 of 20



66. The actions of Regence and the Plan requiring that J. satisfy acute care medical necessity

   criteria in order to obtain coverage for residential treatment violates MHPAEA because

   the Plan does not require individuals receiving treatment at sub-acute inpatient facilities

   for medical/surgical conditions to satisfy acute medical necessity criteria in order to

   receive Plan benefits.

67. Regence and the Plan continued to use acute criteria – even specifying that J. did not

   suffer from “acute anxiety or depression” – in spite of the fact that Kurt repeatedly

   asserted that acute criteria was not an appropriate metric to evaluate treatment at a non-

   acute level of care. Although Kurt argued this repeatedly in numerous appeals, Regence

   time and again failed or refused to acknowledge or dispute Kurt’s argument that its

   criteria were inappropriate. Nor did Regence attempt to address in any substantive

   capacity, Kurt’s allegations that it was not otherwise in compliance with MHPAEA.

68. The actions of Regence and the Plan requiring conditions for coverage that do not align

   with medically necessary standards of care for treatment of mental health and substance

   use disorders and in requiring accreditation above and beyond the licensing requirements

   for state law violate MHPAEA because the Plan does not impose similar restrictions and

   coverage limitations on analogous levels of care for treatment of medical and surgical

   conditions.

69. In this manner, the Defendant violates 29 C.F.R. §2590.712(c)(4)(i) because the terms of

   the Plan and the medical necessity criteria utilized by the Plan and Regence, as written or

   in operation, use processes, strategies, standards, or other factors to limit coverage for

   mental health or substance use disorder treatment in a way that is inconsistent with, and




                                            18
     Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 19 of 20



   more stringently applied, than the processes, strategies, standards or other factors used to

   limit coverage for medical/surgical treatment in the same classification.

70. When Regence and the Plan receive claims for intermediate level treatment of medical

   and surgical conditions, they provide benefits and pay the claims as outlined in the terms

   of the Plan based on generally accepted standards of medical practice. Regence and the

   Plan evaluated J.’s mental health claims under a more restrictive standard than generally

   accepted standards of medical practice. This process resulted in a disparity where

   equivalent mental health benefits were denied when the analogous levels of medical or

   surgical benefits would have been paid.

71. The violations of MHPAEA by Regence and the Plan give the Plaintiffs the right to

   obtain appropriate equitable remedies as provided under 29 U.S.C. §1132(a)(3) including,

   but not limited to:

   (a) A declaration that the actions of the Defendant violate MHPAEA;

   (b) An injunction ordering the Defendant to cease violating MHPAEA and requiring

       compliance with the statute;

   (c) An order requiring the reformation of the terms of the Plan and the medical necessity

       criteria utilized by the Defendant to interpret and apply the terms of the Plan to ensure

       compliance with MHPAEA;

   (d) An order requiring disgorgement of funds obtained by or retained by the Defendant as

       a result of their violations of MHPAEA;

   (e) An order requiring an accounting by the Defendant of the funds wrongly withheld

       from participants and beneficiaries of the Plan and Regence insured plans as a result

       of the Defendant’s violations of MHPAEA;




                                             19
         Case 2:19-cv-00381-DAK Document 2 Filed 05/31/19 Page 20 of 20



        (f) An order based on the equitable remedy of surcharge requiring the Defendant to

           provide payment to the Plaintiffs as make-whole relief for their loss;

        (g) An order equitably estopping the Defendant from denying the Plaintiffs’ claims in

           violation of MHPAEA; and

        (h) An order providing restitution from the Defendant to the Plaintiffs for their loss

           arising out of the Defendant’s violation of MHPAEA.

   72. In addition, Plaintiffs are entitled to an award of prejudgment interest pursuant to U.C.A.

        §15-1-1, and attorney fees and costs pursuant to 29 U.S.C. §1132(g)


        WHEREFORE, the Plaintiffs seek relief as follows:

   1.       Judgment in the total amount that is owed for J.’s medically necessary treatment at

            Outback and Waypoint under the terms of the Plan, plus pre and post-judgment

            interest to the date of payment;

   2.       Appropriate equitable relief under 29 U.S.C. §1132(a)(3) as outlined in Plaintiffs’

            Second Cause of Action;

   3.       Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

   4.       For such further relief as the Court deems just and proper.

            DATED this 31st day of May 2019.


                                                      By       s/ Brian S. King
                                                              Brian S. King
                                                              Attorney for Plaintiffs




County of Plaintiffs’ Residence:
Ada County, Idaho.




                                                 20
